In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

******************** *
BARBARA HESSE,                       *     No. 13-177V
                                     *     Special Master Christian J. Moran
                   Petitioner,       *
                                     *     Filed: September 9, 2014
                                     *
                                     *     Attorneys’ fees and costs; award
v.                                   *     in the amount to which
                                     *     respondent does not object.
SECRETARY OF HEALTH                  *
AND HUMAN SERVICES,                  *
                                     *
                   Respondent.       *
******************** *
Isaiah Kalinowski, Maglio, Christopher & Toale, PA, Washington, DC, for
petitioner;
Gordon Shemin, United States Dep’t of Justice, Washington, DC, for respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On September 8, 2014, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $30,000.00, an amount to which respondent does not object.
The Court awards this amount.

      Ms. Hesse claimed that the flu vaccine she received on October 22, 2010,
caused her to suffer Guillan-Barré syndrome (“GBS”). See Petition, filed March 7,
2013. Following the undersigned’s April 22, 2014 findings of fact, Ms. Hesse
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
moved for a decision on the written record. In her motion, Ms. Hesse stated that
she “does not deem it worthwhile to pursue prosecution.” Pet’r’s Mot., filed May
12, 2014, at ¶ 2. On June 11, 2014, the undersigned ruled that Ms. Hesse was not
entitled to compensation. Decision, 2014 WL 3058209 (Fed. Cl. Spec. Mstr. June
11, 2014).

       Even though compensation was denied, a petitioner who brings her petition
in good faith and who has a reasonable basis for the petition may be awarded
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Here, counsel for
petitioners spent time gathering and filing medical records and affidavits as well as
prepared for and participated in a fact hearing on behalf of Ms. Hesse. Counsel
took steps to resolve this case relatively quickly so as not to increase costs and
expenses unnecessarily. Thus, because petitioner’s counsel acted in good faith and
there was a reasonable basis for proceeding, petitioner is eligible for an award of
attorneys’ fees and costs. Respondent does not contend that petitioner failed to
satisfy these criteria.

       Ms. Heese seeks a total of $30,000.00 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $30,000.00 in the form of a check made payable to
        petitioner and petitioner’s attorney, Isaiah Kalinowski, Esq., for
        attorneys’ fees and other litigation costs available under 42 U.S.C. §
        300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.
                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master



                                          2